Citation Nr: 0111559	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or on being housebound.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran asserts active military service from June 1972 to 
June 1974, which has not been verified.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.  The veteran timely perfected an appeal as to that 
issue.


REMAND

The veteran is asserting entitlement to special monthly 
pension benefits based on his need for regular aid and 
attendance or housebound status.  He is in receipt of 
nonservice-connected pension benefits.  His nonservice-
connected disabilities include: depressive disorder, rated 30 
percent disabling; thoracolumbar strain, rated 20 percent 
disabling, internal derangement of the right knee, rated 20 
percent disabling, residuals of a dislocated left shoulder, 
rated 10 percent disabling; and hypertension, rated 10 
percent disabling.  His combined rating is 60 percent.  

Initially, and, perhaps, most significantly, the Board notes 
that various documents in the claims file raise questions as 
the actual period(s) of the veteran's active military 
service.  In his initial application for compensation or 
pension benefits, filed in January 1997, the veteran listed 
his birth date as September 20, 1955; indicated that he 
served in the U.S. Navy from June 1972 to June 1974; stated 
that his service number was [redacted] (whereas he reported 
his social security number as [redacted]); and indicated 
that he had served under the name [redacted].  

In an August 1997 response to the RO's request for 
information, the National Personnel Records Center (NPRC) 
verified that the period of verified active service for the 
individual serving under SS# [redacted], was from July 1972 
to July 1974.  While an attached DD-214 verified that fact, 
it also listed the birth date as September [redacted], 1954 (one year 
earlier than that reported by the veteran).  

Furthermore, service medical records received by the RO for 
[redacted], SS# [redacted] reflect U.S. Army service 
only between 1978 and 1979 (never mentioned by the veteran); 
no records pertaining to the purported period of service from 
1972-1974, and the address reported on those documents 
differs from that reported on the above-referenced DD-214.  
These facts are significant, since they suggest the 
possibility that the records received may pertain to two 
different veterans, and the appellant's eligibility for 
pension benefits (and hence, for special monthly pension 
benefits) is dependent, in part, upon whether he had 
qualifying active military service.  

In view of the inconsistencies noted above, the RO must 
undertake all necessary action to reconcile such 
inconsistencies, verify the veteran's actual period(s) of 
active military service, and obtain all of his service 
medical records (if not already of record), to include 
through contact with the veteran, as well as with the NPRC, 
and all other appropriate sources.  The RO should provide 
each independent entity with both social security numbers 
provided by the veteran; the responses from each contacted 
entity should clearly be reflected in the claims file; and 
the RO should provide a clear explanation for all its 
determinations in this regard.  

In the event that the inconsistencies noted above are 
resolved in the veteran's favor (i.e., qualifying service for 
the award of pension benefits is verified), additional 
development with respect to the issue on appeal is warranted.  
Pertinent to the claim on appeal, the veteran underwent VA 
general medical and psychiatric examination in January 1998; 
and a VA cardiovascular examination in July 1998.  Each of 
the examiners indicated that no medical records were 
available for review.  The Board also notes that the undated 
VA Form 2680, apparently prepared on the basis of the above-
referenced examination reports, was not completed in its 
entirety.  

The Board's review of the claims file reveals that there 
appear to be outstanding records potentially relevant to the 
veteran's claim that have not been associated with the claims 
file.  Specifically, the veteran is in receipt of Social 
Security Administration (SSA) disability insurance benefits.  
Once VA is put on notice that the veteran is in receipt of 
such benefits, VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The RO should also obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include any VA records, or records held by other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

After associating with the claims file all additional 
pertinent records received, the veteran should then undergo 
all necessary examinations to assess the current severity of 
each of his medical disabilities, and a copy of a VA Form 21-
2680, for purposes of aid and attendance or housebound 
benefits, should be completed in its entirety.

The Board notes that the above-requested development is 
consistent with a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence to necessary to substantiate the claim.  
These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While the matter is in remand status, the RO should not only 
ensure that all the actions specifically requested are 
accomplished, but that any other development and/or 
notification action warranted under the Veterans Claims 
Assistance Act is undertaken.  

In view of the foregoing, the claim is hereby REMANDED for 
the following action:

1.  The RO should undertake all necessary 
action to reconcile such inconsistencies, 
verify the veteran's actual period(s) of 
active military service, and obtain all 
of his service medical records (if not 
already of record), to include through 
contact with the veteran, as well as with 
the NPRC, and all other appropriate 
sources.  The RO should provide each 
independent entity with both social 
security numbers provided by the veteran; 
the responses from each contacted entity 
should clearly be reflected in the claims 
file; and the RO should provide a clear 
explanation for all its determinations in 
this regard.  Only if the inconsistencies 
noted above are resolved in the veteran's 
favor (i.e., the RO determines that 
qualifying service for the award of 
pension benefits has been verified) 
should the RO undertake the additional 
development noted below.  

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, to specifically include copies 
of the medical records upon which the SSA 
based its decision.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
medical records from all pertinent VA 
medical facilities, as well as records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and his representative 
should be duly notified.  The veteran is, 
of course, free to submit any pertinent 
medical records in his possession, and 
the RO should afford him the opportunity 
to do so.

4.  After all outstanding records 
received pursuant to the above-requested 
development have been associated with the 
claims file, the veteran should be 
scheduled to undergo all necessary 
examination(s) to obtain assessments of 
the current severity of each of his 
disabilities.  It is imperative that the 
veteran's claims file, to include a 
complete copy of this REMAND, be provided 
to, and reviewed by, each physician 
designated to examine the veteran.  A VA 
21-2680, signed and dated by the 
preparing physician, should be completed 
in its entirety and associated with the 
claims file.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for special 
monthly pension on the basis of all 
relevant evidence and pertinent legal 
authority.  Adjudication of the claim 
should include consideration of 38 C.F.R. 
§§ 3.351 and 3.352 (2000).  The RO must 
provide adequate reasons and basis for 
its decision, citing to all governing 
legal authority and precedent not 
previously cited, and addressing all 
concerns noted in this REMAND.  

7.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



